 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDAssociated Transport Company of Texas, Inc.andGeneral Drivers,Warehousemen&Helpers LocalUnionNo.968, affiliatedwith InternationalBrotherhoodof Teamsters,Chauffeurs,Ware-housemen and Helpers of America. Cases23-CA-2636, 23-CA-2690, and 23-CA-2690-2October 8, 1968DECISION AND ORDERBy CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND BROWNOn May 23, 1968, Trial Examiner John P vonRohr issued his Decision in the above-entitled pro-ceeding, finding that Respondent had engaged in andwas engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. The Trial Ex-aminer further found that Respondent had notengaged in certain other unfair labor practices allegedin the complaint and recommended that such allega-tionsbe dismissedThereafter,Respondent filedexceptions to the Trial Examiner's Decision and abrief in support thereof, and the General Counselfiled cross-exceptions' and a brief in support thereofPursuant to Section 3(b) of the National LaborRelationsAct, as amended, the National LaborRelations Board has delegated its powers in connec-tion with this case to a three-member panelThe Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicialerrorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner,3 as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the Recom-mended Order of the Trial Examiner, as modifiedherein, and hereby orders that Respondent, Associ-atedTransportCompany of Texas, Inc., Dallas,Texas, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner'sRecommended Order, as so modified1.Add the following as paragraph 2(e), andreletter the following paragraphs accordingly."(e)Notify the above-named employees, if pres-ently serving in the Armed Forces of the UnitedStates,of their right to full reinstatement, uponapplication, in accordance with the Selective ServiceAct and the Universal Military Training and ServiceAct, as amended, after discharge from the ArmedForces."2Add the following immediately below the signa-ture line at the bottom of Appendix B attached to theTrial Examiner's Decision.Note. We will notify the above-named employ-ees, if presently serving in the Armed Forces of theUnited States, of their right to full reinstatement,upon application, in accordance with the SelectiveService Act and the Universal Military Training andService Act, as amended, after discharge from theArmed ForcesIThe General Counsel has not excepted to the dismissal of certainSection 8(a)(1) and 8(a)(3) allegations, he excepts only to the TrialExaminer'sfailure to find certain independent Section 8(a)(5) viola-tions2 The Trial Examiner has inadvertently misstated certain minorfactsWe hereby make the following corrective changes in the TrialExaminer'sDecision footnote 1, the date of the original charge from"December 11, 1966" to"March 8, 1967";page 101, line 1, from"December 14, 1967"to "December 14, 1966", pages 105 and 106,right columns,from "December 1967" to "December 1966",page 107,right column,"Beaumont and Texas"to "Beaumont and Houston,Texas",page 108,lines 9 & 15,right column from "Pace"to "Satcher",page 113,¶after footnote 51, from "April 24" to"April 25", page115, line 1,left column,from "not on strike" to "out on strike", andpage I is, footnote 61, from"March 24, 1966" to "March 24, 1967."3 Respondent asserts it should not be charged with David Snyder'sinterrogation of employees Roy Wiggins and David W Williams inDecember 1966,for the reason that Snyder was not then a supervisorRespondent admits that Snyder was a supervisor during January-June1967,when he was manager of its Houston terminal,and the recordshows Snyder wasassistant terminalmanager inDecember 1966However,even accepting Respondent'sposition here would not alterour agreement with the Trial Examiner that Respondent coercivelyinterrogated other employees and otherwise violated the Act Norwould it require any change in the Order recommended by him.We also find it unnecessary to decide whether Respondent hasengaged in independent violations of Section 8(a)(5) as alleged by theGeneral Counsel,considering the 8(a)(5) finding made and the OrderenteredTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN P. VON ROHR, Trial Examiner Upon charges, dulyfiled,' the General Counsel of the National Labor RelationsBoard, by the Regional Director for Region 23 (Houston,Texas) issued an Order consolidating cases and an amendedcomplaint on December 15, 1967, against Associated Trans-port Company of Texas, Inc., herein referred to as theRespondent or Company, alleging that it had engaged incertain unfair labor practices affecting commerce within themeaning of Section 8(a)(1), (3), (4), and (5) of the NationalLabor Relations Act, as amended, 61 Stat. 136, herein calledthe Act. A further amendment to the complaint was issued onJanuary 10, 1968 Thereafter the respondent filed answersdenying the allegations of unlawful conduct alleged in thecomplaint.IThe various charges and amended charges herein were filed onDecember 11, 1966,and March 9, April 7 to 14, May 2 and 9, and June 26,1967173 NLRB No. 23 ASSOCIATED TRANSPORT CO.Pursuant to notice, a hearing was held before TrialExaminer John P. von Rohr on January 22, 23, 24, 25, and 26,1968, in Houston, Texas. All parties were represented bycounsel and were afforded opportunity to adduce evidence, toexamine and cross-examine witnesses and to file briefs Briefshave been received from the General Counsel, the Respondentand the Charging Party and they have been carefully considered.Upon the entire record in this case and from my observa-tion of the witnesses, I hereby make the followingFINDINGS OF FACT AND CONCLUSIONSITHE BUSINESS OF THE RESPONDENTThe Respondent is a Texas corporation, having its principaloffice and place of business in Dallas, Texas, with terminalslocated in Dallas, Houston, and Beaumont, Texas, where it isengaged in the business of transporting by truck petroleum,petroleum products and dry bulk commodities During the 12months preceding the hearing herein, the Respondent receivedrevenues in excess of $50,000 directly from customers locatedoutside the State of Texas for services performed outside theState of TexasThe Respondent concedes, and I find, that it is engaged incommerce within the meaning of Section 2(6) and (7) of theActIITHE LABOR ORGANIZATION INVOLVEDGeneral Drivers, Warehousemen & Helpers Local Union No.968, affiliated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, is a labororganization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA The IssuesThe issues in this case are- (1) Whether the Respondentengaged in conduct independently violative of Section 8(a)(l)of the Act, (2) whether Respondent, by suspending employeesCarl E. Satcher, Roy Wiggins, David Williams, C. B. Trout andThomas E Courtney and by discharging Roy Wiggins and allstriking employees violated Section 8(a)(3) of the Act; (3)whether Respondent discriminated against employee C B.Trout in violation of Section 8(a)(4) of the Act, (4) whethertheRespondent, following Board certification, refused tobargain in good faith with the Union in violation of Section8(a)(5) of the Act; and (5) whether a strike which commencedon May 14, 1967, was caused and prolonged by Respondent'salleged unfair labor practices.B. BackgroundThe Respondent, under the principal ownership of itspresident,CalvinA Barker, Sr , has been in the truckingbusiness for approximately 22 years. Operating as an individualfor the first 16 years, Mr Barker incorporated the Company 6years ago.Hitherto an unorganized company, some of the employeescontacted the Union and an organizing campaign amongRespondent's employees commenced on December 1, 1966. A101representationpetitionwas filed on December 14, 1967,following which, pursuant to a consent agreement, a Board-conducted election was held on February 6, 1967. The Unionwon the election and was certified by the Board on February14, 1967, as the collective-bargaining agent for the employeesina unit consisting of all drivers, mechanics and generalservicemen, domiciled at the Company's Houston, Beaumont,and Dallas, Texas, locations, excluding all other employees,office clerical employees, inside and outside salesmen, guards,watchmen and supervisors as defined in the Act. There areapproximately 43 employees within the said appropriate unit.C Interference, Restraint and Coercion1.Statements by supervisorsa.David SnyderDavid Snyder held the position of terminal manager atRespondent's Houston terminal until on or about June 1,1967, at which time he left the Company's employ. It isundisputed that he was a supervisor within the meaning of theAct at all times material hereto.2 Snyder was not called as awitness in this case, it being the assertion of Respondent'scounsel that the present whereabouts of this individual isunknown. Although I have taken this factor into considera-tion, I nevertheless credit the witnesses whose testimonyconcerning statements made to them by Snyder is set forthbelow. Not only did these witnesses impress me as telling thetruth, but it is also noteworthy that Snyder's conduct falls inlinewith a pattern of similar conduct, heremafter set forth,engaged in by other supervisors who are still in Respondent'semploy and who testified at the hearing. The incidentsinvolving Snyder are as follows1.Leonard R Drevecky is an over-the-road driver who hasbeen employed at the Houston terminal since August 1966 OnNew Year's Day, 1967, Snyder asked Drevecky if he knew"who the boys were" that were passing out cards for theUnion. Drevecky said that he did not know, that it was noneof Snyder's businessWhen Snyder then asked if he had signeda card, Drevecky replied that it was up to him to find out.2.On January 20, 1967, Snyder again asked Drevecky if heknew who was passing out cards, to which Drevecky againreplied that he did not know. Snyder then named employeesRoy Wiggins, Marvin Ayles and David Williams. Drevecky saidthat he did not know if these employees were passing outcards Snyder stated, "Drevecky, you don't tell me everythingyou know."3.On February 8, 1967, Snyder approached Drevecky andstated, "I am accusing you of being the union ringleader."Drevecky said that this was a lie. When Snyder then said thathe "heard" that Drevecky was the union leader, Drevecky saidthat he was not active in the Union "at this time." Snyderthereupon stated, "Well, I have information that Mr. Williamsand Mr. Wiggins and Marvin Ayles are " Drevecky said that hedid not know this to be a fact.4 In the middle of December 1966, Snyder took a trip inthe same truck with Roy Wiggins, an over-the-road driver.During the trip the Union was discussed and Snyder askedWiggins "who was active in this union deal " Wiggins replied bynaming himself and two other employees.2 Theforegoing is admitted in Respondent's answer. 102DECISIONS OF NATIONALLABOR RELATIONS BOARD5 In the first week of December 1966, at the beginning ofthe organizing campaign, Snyder asked David W. Williams, atruckdriver employed by Respondent, "how he was comingalong getting cards signed " Williams, who testified that he infact passed out 15-17 union authorization cards during thefirst 10 days of December, replied that he was coming alongfairly good.bOdis CurryOdisCurry, the terminalmanager of Respondent'sBeaumont terminal, has been in the Company's employ for15-16 years. The incidents involving Curry are as follows1Carl E. Satcher, a driver employed at the Beaumontterminal, testified that in the middle of January 1967, Curryasked if he was the person who distributed the cards andsigned up the drivers Satcher replied in the affirmative. Currythereupon stated, "there is one thing I can say for you, youdon't try to hide it. I thought you was the man all the timethat was signing these drivers up in Beaumont."32Satcher testified that about a week after the electionCurry told him that he did not think that the Company wouldever sign a contract with the Union, that they would closedown before they would go union He also testified that onabout two other occasions he heard Curry say that theCompany would never sign a contract. On cross-examination,apparently in reference to the occasion during the week afterthe election, Satcher testified that Curry stated that he did notthink the Company could afford to sign a contract. Currytestified that during the months of February, March, and Aprilhe "probably" told all the employees that Barker would notsign a contract with the Union because he did not think theCompany could afford it However, Curry did not denySatcher's testimony that he stated the Company would closedown before it went union.3William Allen, a driver, testified that after the electionCurry stated on several occasions that Calvin Barker wouldnever sign a contract, that he would close up the shop beforehe would sign a contract. Although he did not recall the exactdates of these conversations, Allen testified, with respect tothe context under which these statements were made, "I guessyou might call them passing remarks in conversations, justsaying that Calvin Barker would never sign a contract and hewould close the doors and we would all go fishing before hewould sign a contract." I credit the foregoing testimony ofAllen 44.Harvey H. Sanders, employed by the Respondent since1964 as a wash rack man, testified that he attended a unionmeeting approximately 2 or 3 weeks before the employeeswent out on strike (The strike began on May 14, 1967.) Thefollowing day Curry asked if he had attended the meeting.When Sanders gave an evasive answer, Curry stated, "Don't letanyone talk you into joining the Union."55Sanders also had two other conversations with Curryprior to the strike On one such occasion Curry told him thatCalvin Barker would never sign a contract, that he already hadspent $15,000 against the Union. The other occasion occurred3 This incident is set forth according to the credited and undeniedtestimony of Satcher.4 As prevously indicated,Curry testified that at various times during a3-month period he told the employees that Barker would not sign acontract because "he did not think the Company could afford it " I amwhile the strike was in progress, at which time Curry came upto Sanders and stated, "Slim, I see you are still out here onstrike "When Sanders answered "yes," Curry stated, "I toldyou the man would never sign a contract."cGeorge C JacksonGeorge C. Jackson is vice president and the Respon-ent'sgeneralmanagerDriverRoy Wiggins testified thatJackson was present on an occasion when some of the driverswere discussing the then impending election According toWiggins, Jackson spoke up and said, "Well, I am not worriedabout it It didn't carry before, it won't carry now. But if itdoes, before we sign a contract we will park every truck wehave got against the fence, lock the gates and lay everybody wehave got off." Jackson conceded that he was present at a timewhen Wiggins and another driver were discussing the electionAccording to Jackson, Wiggins stated that the Union probablywould be voted in and that the employees would be getting "awhole bunch of money." Jackson testified that at about thispoint "I made the statement that the only kind of contractthatwe would sign or any other company, for that matter,would be one that we could live with and that before I couldsee our company or any other company going broke I wouldrecommend that we not sign a contract that would break us, inmy estimation, that I would recommend parking the trucksand closing the place up before I could sign a contract thatwould actually break the company." On cross-examination,Wiggins testified, "I don't remember that he said `couldafford.'He just said that he would not or could not sign acontract and before he would he would park all the trucksagainst the fence, lock the gate and lay everybody off." IcreditWiggins' testimony that Jackson did not qualify hisremarks as to what would happen if the Company "could notafford" to sign a contractdCalvin B. Barker, Sr.Marvin Ayles was in Dallas from February 15 to 19 OnSaturday, February 18, he was called into the office by thedispatcher to see about obtaining a trip for Sunday Aylestestified that Barker, Sr., walked into the driver's room andwent up to the coke machine as he was talking to thedispatcherAccording to Ayles, Barker at this point turnedaround and stated to him, "You can go back and tell all ofyour friends in Houston that I will close, lock the place upbefore I will sign a contract with the union." Ayles proceededto relate further details of the conversation, these turning toother matters which are not relevant here Barker testified thathe did not recall this conversation However, when asked ondirect examination if he ever stated to Ayles that he wouldclose the place down before he would sign a contract, Barkeranswered, "I don't remember saying anything in those exactwords I may have said `it would be better to close the placedown than to operate under adverse circumstances' or wordsto that effect " It appeared to me that Ayles had a very goodrecollection of this conversation and I do not believe that hepersuaded and find that Curry did not always qualify such statements tothe latter effect.5 This incident is set forth in accordance with the credited andundemed testimony of Sanders. ASSOCIATED TRANSPORT CO.103fabricated this testimony I credit Ayles' account of thisconversationHurles Pace testified that on about April 4, he made atrip through Dallas and stopped in to talk to Barker, Sr.,concerning the purchase of a truck 6 During the conversationwhich ensued Pace asked Barker what would happen if hebought a truck and the Union came in and went out on strike.According to Pace, Barker, Sr., replied, "Well, if you want tobuy the truck we will go ahead and make the deal and you cango ahead and work. Furthermore, I am never going to sign acontract.We don't mean to have any of them dictators, oranything like that, in this Company I have got too muchmoney involved here. I don't have to put up with people likethat telling me what to do." I credit the foregoing testimonyof Pace, which is undenied.7Turning to my conclusions concerning the facts thus far setforth, I find that Respondent engaged in conduct violative ofSection 8(a)(1) of the Act by the following conduct which,independently and in its entirety, carried a coercive implica-tion.(1) interrogating employees concerning their unionactivities, sympathies and desires, (2) questioning employeesconcerning the union activities of other employees, (3) accusingan employee of being the union ringleader, (4) threateningemployees that the Company would close down, shut its doorsand lay off employees if the Union was selected as thebargaining agent, and (5) telling its employees that it wouldnot sign a contract with the Union.2.Threats of bodily harm to employeesif anyone gets in my way they might get run over." I aminclined to credit Curry that he made this response rather thanthat attributed to him by Pace. Concerning this incident, Ithink it reasonable to assume that Curry regarded Pace'sstatement that "we don't intend for those trucks to run," inthe context of the entire conversation, as a personal threat tohim in the event he drove a truck during a strike. Under thecircumstances, I do not find his response to be violative of theAct.Itwill be recalled that Pace had a conversation with CalvinBarker, Sr., when he came to the Dallas terminal on April 4,1967. Pace testified that in the latter part of this conversationhe stated to Barker that if he purchased a truck and if he didnot go on strike (if a strike occurred) that he would not cross apicket lineHe further stated that there would be a bit oftrouble if anyone crossed the picket line and that "I wouldn'twant to get in any trouble with any of the guys that I haveworked with." According to Pace, Barker thereupon stated, "Ifany of those s-o-b's down there gets in your way, run overthem. Anybody that is working for me, I will protect them "Barker testified that he recalled this conversation but said thathe did not remember the details of it When asked on directexamination if he stated to Pace that he would cause bodilyinjury to picketing employees, Barker testified, "I neverthreatened anybody . . or threatened any employee or putany pressure on him ... " I credit Pace's specific testimonyconcerning this conversation and find that Barker's statementthat he should run over any employee who got in his way to beviolative of Section 8(axl) of the ActThe complaint alleges that various supervisors "told theemployees that in the event of a strike Respondent wouldcause bodily injury to employees." Several employee witnessestestified in support of this allegation. Employee William Allentestified that on about May 6, he asked Terminal ManagerCurry what he would do if there was a strike and a picket lineset up. Harvey Sanders, a shop boy, was present at this time.According to Allen, whose testimony concerning this incidentis undenied, Curry replied that if the pickets got in his way liewould run them over. Involving as it did a threat to employeesfor engaging in protected activity, I find Curry's statement asaforesaid to violate Section 8(a)(1) of the Act. On anotheroccasion, shortly before the strike, several employees becameinvolved in a discussion as to what would happen if a strikeoccurred. Curry was present and remarked that "he wouldhave to drive one of the damn trucks." According to employeeHurles Pace, he (Pace) then stated, "Mr. Curry, me and youhave been friends for a long time. Our purpose is to get acontractWe don't intend for you to drive one of those damntrucks as long as we are on strike " Pace testified that Currythereupon stated, "I will tell you right now if one of you guysget in my way I have strict orders if anybody gets in the wayout here or anything that I can run you over I will do justthat." Curry recalled this incident. He said that after he statedthat he would probably have to drive one of those damntrucks, Pace responded "Well, we don't intend for those trucksto run." Curry said that he responded to this by saying, "Well,6 Shortly beforethis Barker made an offerto thedrivers to purchaseCompany trucks,althoughthey wouldstill remainemployees of theCompanypursuant to the arrangementof thepurchase contract.7 Furtherof this conversation,which bears on a different subject andconcerning whichBarker also testified,is alluded tohereinafter.3.The injury to Clifford R. BuckThe complaint alleges that, "On or about May 15, 1967, attheBeaumont terminal, Respondent caused a striking em-ployee, CliffordR. Buck, to be struck and injured by atruck-trailermotor vehicle driven by nonstriking employeeRoyce Sinclair." It is undisputed that on this date Buck andtwo other employees were picketing in the vicinity ofRespondent's main gate. However, and without relating thedetails,Buck had reason to believe that on this occasionSinclair was about to drive a Company tractor-trailer out of arear exit, one that is not normally used for this purpose. Buckthereuponwent to the area of the rear exit and beganpicketing back and forth in the middle of the street at thepoint where the truck would make its exit. It is undisputedthat Buck was struck by the tractor-trailer when Sinclair droveitout of the lot. There is considerable testimony in the recordfrom witnesses of both sides of this case. Having carefullyreviewed all this testimony, I find that the evidence isinsufficient to establish that Sinclair drove his trucks with thepurpose or intent of deliberately striking Buck .8 In thisconnection, it is to be noted that a Grand Jury deemed theevidence presented to it by the District Attorney insufficientto return an indictment against Sinclair on this same charge.Moreover, the evidence does not establish that Sinclair,expressly or otherwise, acted as an agent of the Respondent inhis involvement in this incident Accordingly, it is recom-mended that this allegation of the complaint be dismissed.8 Although not in itself conclusive that Sinclair was not guilty of theincident alleged,it is noteworthy that Buck unquestionably had no legalrights to picket in the middle of the street as he was doing at the time ofthis incident. 104DECISIONS OF NATIONAL LABOR RELATIONS BOARD4. Threatsto give loads away toother carriersEmployee Leonard Drevecky testified that he handed theday's mail to Terminal Manager Snyder on about February 10,1967As he stood by, Snyder opened one of the letters andplaced it on the desk. Drevecky testified that he read the letterand that in substance it stated "from now on for him (Snyder)to get in touch with all theterminalmanagersof (other)carriers,give all loads possible at the time." Drevecky said thathe did not see any signature, but that the letter was addressedfrom the Dallas office of the Respondent to Respondent'sHouston terminal. Drevecky further testified that a telephonecall came for Snyder about 10 minuteslater, as he was still intheoffice.Learning that Jackson was on the telephone,Drevecky told Snyder that he would like to speak withJackson. Snyder told Drevecky to pick up an extension so thathe could talk to Jackson when he was finished According toDrevecky, he did so and at this time heard Jackson instructSnyder to get in touch with terminal managers of other carriersfor the purpose of giving away all loads that were possible.Marvin Ayles testified that on February 14 he was presentin Snyder's office withseveralother employees. According toAyles, Snyder stated that he had a letter out of Dallasinstructing him to give all loads possibleto BellTransport.9Roy Wiggins, who was one of the employees present at thistime, corroborated Ayles' testimony as aforesaid to Wigginstestified that he made a trip that day and that when hereturned Synder showed him a letter from Jackson stating thatallpossible loads would be given to Respondent's interlinecarriers.' 1Two other employees testified to similar conversation withSnyder. Thus, David Williams testified that a day or two afterthe election Snyder stated that he had been told by Jackson"to give anything to theinterline carriersthat they couldhandle regardless of whether we hadunits sittingin the yard ornot." C. B. Trout testified that on about February 14 or 15,Snyder called him at home and stated that he had receivedinstructions fromDallasthat he was to contact the terminalmanager ofinterlining carriersand that "on any loads goingout of the Houstonareahe was to turn them over to theinterline carriers."Trout said that Snyder also stated that,upon instructions from Jackson, his (Trout's) truck was to bedeadhned. Trout testified that the next day he telephonedJackson in Dallas and repeated what he had been told bySnyder. According to Trout, Jackson stated that his orders hadbeen misinterpreted, "that the orders were that any trucks inthe area of the interlinecarrierswould go along with theprocedure they had beenusing inthe past."Concerning all the foregoing, Jackson first testified thatSnyder wasmade terminal manager inJanuary, 1967 and thatprior to that he had actedas assistant terminal manager.Without specifying the time, Jackson stated that he sat downwith Snyder and explained the Company policywith respect9 Bell Transport is in the samebusinessas the Respondent.It is at timesutilized by the Respondentas an interlinecarrier.10 Wiggins added that Snyder mentioned two other carriers(Breedingand Gibbons Transport) to whom suchbusinesswas to be given.11 Wiggins recalledthat theletter was written in pencil on a SpeedLetter.A Speed Letter is a standard form utilized by Respondent totransmitmessagesbetweensupervisorsand from supervisors to em-ployees.to backhauls to be given to interlining companies. Jacksontestified that just before February 10, 1967, he received a callfrom the terminal manager of the Earl Gibbons Company whoclaimed that the "terminal manager didn't seem to becooperatingwith us in regard to backhauls." Continuing,Jackson testified that on February 10, he called Snyder "andagain explainedto Snyder about our policy." Jackson did nottestify as to any details of this conversation. Edna Frenzel,Jackson's office assistant, testified that she was in the officewhen Jackson made this call. Although she was not on anextension, she testified that she overheard Jackson explainCompany policy to Snyder. Frenzel testified further that thefollowing day (February 11, a Saturday), Mr. Watson, then theDallas terminal manager,called her to say that Snyder hadcalled him and stated that he (Watson) was to tenderallloadsto interline carriers She said she thereupon told Watson to"stop that . . it is wrong."Itmay be explained here that the Respondenthas agree-mentswithvarious interliningcarverswhich permit theCompany to utilize suchcarriersfor shipments to pointsoutsideof its own operating authority By "gentlemen'sagreements,"on some occasionswhen these carriers havedeliveries in the vicinity of Respondent's terminals, Respond-ent may tender the loads to them for delivery back to theirrespectivehome areas.' 2Return loads thus tendered tointerline carriers are known as backhauls. However, notwith-standing the confused testimony of Frenzel which I need notdetail here, it is clear that Respondent did not always tenderbackhauls to other carriers when they had available equipmentinRespondent'sarea.Thus,Barker,Sr., testified that thegranting of backhauls "depends on the dispatcher's owninitiative,so to speak." In this connection Barker furthertestified."If we are in dire need of business we would nottender this business to somebody else and our own equipmentis set.Neither would they. We don't expect that."As indicated above, Dreveckyand Wigginstestified thatthey saw a letter instructing Snyder to give awayall loadspossible, and Ayles testified that Snyder told him he hadreceived such a letter. Mrs. Frenzel testified that she did notprepare any letters for Jackson to be transmitted to Snyderconcerning the tendering of loads tointerline carriers.Signifi-cantly, however, Jackson did not deny that he had sent awritten document to Snyder concerning thismatter.I creditthe testimony of Drevecky,Wiggins andAyles and find thatJackson in fact did send a memorandum or letter to Snyder' 3which contained directions with respect to giving away loadssubstantially as testified to by these employees.' 4 Further, Iam not satisfied that Respondent'switnessesgave a fullexplanation relative to Jackson's instructions to Snyder con-cerning the giving away of loadsat this time.Jackson testifiedthathe twice orally gave Snyder instructions concerningCompany policy on backhauls. I think it particularly curious,therefore, that he would find it necessary to further implementhis prior oral instructions with a written memorandum. Since12 The interline carriers in turn afford the Respondent the sameopportunity when the occasion arises.13 It also will be recalled that Wiggins testified this lettercame fromJackson.14 Although the General Counsel subpenaed this document,Respond-ent's attorney asserted that no such document could be found. ASSOCIATED TRANSPORT COthe evidence reflects, as I have found, that Jackson in fact sentthismemorandum to Snyder, I am persuaded that this.memorandum was prompted, at least in part, by considerationsother than those testified to by Jackson and Frenzel. Upon theentire record herein, and particularly in view of Respondent'sentire course of illegal conduct as herein described, I find thatSnyder, by his statements to the employees heretofore setforth, as well as his displaying Jackson's letter to Wiggins andmaking it accessible to Drevecky, created the impressionamong Respondent's drivers that Respondent intended to giveaway all possible loads to other carriers, this notwithstandingthe availability of Respondent's own equipment and personnel.Coming as this did within a few days after the election, I findthat this constituted a threat of retaliation against theemployees (i.e., a loss of earnings) for having selected theUnion as their bargaining representative. Respondent therebyviolatedSection 8(a)(1) of the Act.' 5 It should not gounmentioned that Respondent in fact did release two ship-ments to Bell Transport, one on February 13 and the other onFebruary 16, 1967. While Respondent's explanation for givingthese loads away at this time is open to question, I make nofinding in this regard since the General Counsel has not allegedor contended that the giving away of these shipments at thistime constituted a violation of Section 8(a)(1).D The Section 8(a)(3) Violations1.Preliminary statement and findings withrespect to Respondent's enforcement of itsspeed ruleThe cases of the employees who were allegedly discrimina-torily suspended, and the case of one employee who is allegedto have been discriminatorily discharged, for the most partinvolve infractions of Respondent's speed limit rule. Accord-ingly, and preliminary to a discussion of the individual cases, Ithink it appropriate to first set forth the facts pertaining toRespondent's speed rule and its enforcement or lack ofenforcement thereof prior to the advent of the Union.According to the unrefuted testimony of driver Marvin LeeAyles, who has been in Respondent's employ since 1960, theCompany always has had a speed rule, but the speed limitswhich Respondent set for its drivers were periodically changedby notices posted on the Company bulletin board Thus, atvarious times the speed limit set by the Respondent wouldalternatively be changed in ranges from 50-55-60 miles perhour.Beginningwith a notice posted on June 27, 1966, thethree most recent notices posted on the bulletin boards are asfollows15 In making this finding I have not overlooked Trout's testimony thathe called Jackson the day after his conversation with Snyder and thatJackson at this time advised that his (Jackson's) orders were misin-terpreted and that past procedure would be followed with respect togiving away loads to interline carriers.Of course, in contrast to Snyder'sconversations with other employees,Trout's situation was unique in thatSnyder specifically told Trout that his truck was to be "deadlined."But bethat as it may, there is no evidence to reflect that Snyder's conduct as totheother driverswas in any way disavowed.16 Satcher testified that he thought he received written warnings priorto December, 1966. 1 am convinced and rind that Satcher was mistaken inthis testimony and that he did not receive any such written warnings priorto this time Respondent produced Satcher's personnel file at the hearingand all written warnings which he received for violating the speed rule105[June 27, 1966]To all Drivers.Todays mail contained four reports of units clocked at arateof speed between 60 and 70 miles per hour Thesereports were taken by Markel.Company units are not to exceed 55miles per hour.Anyderivation from this policy will be grounds for dismissal.On January 30, 1967, the following notice was postedAttention all DriversAs of 2-1-67 we are changing top speed of 55 mph so thatour regulations will conform with that of the State ofTexas You will be limited as of 2-1-67 to follow all postedspeed limits. There will be no allowances made for rollingspeed, that is, speeds in excess of posted speed limits to rolla hill. In other words 60 mph is top speed and this meansthat you are held to 60-not 60% or 61 or 62. You will beresponsible for speeds in excess of 60 mph.On March 13, 1967, the following notice was postedEffective this date top speed allowance will be 55 mph Anydriver exceeding this limit will be dismissed immediately.The record reflects that beginning in December, 1967, andsubsequent to the beginning of the Union's organizing cam-paign, the Respondent initiated a policy of issuing writtenwarnings to various employees who exceeded the speed limitof 55 miles per hour There is no evidence whatsoever, nordoes the Respondent contend, that any written warnings hadbeen issued to the employees at any time prior to the Union'scampaign,' 6 this notwithstanding the fact, as the record amplydemonstrates, that at all times prior to December, 1967, it wasnot uncommon for the driver to exceed the speed limit.' 7Calvin Barker, Jr , 22 years of age and a vice president ofthe Respondent, testified that he was a "loader" and that hebegan working with the Company on a part-time basis in June,1966 However, he had also worked for the Company duringan undisclosed number of previous summers. According toBarker, Jr., his father began teaching him the safety aspect ofthe business in about November, 1966, and at about this pointitbecame his duty to audit the trip envelopes. These envelopescontained reports disclosing fuel mileage, time spent on trips,tachograph charts which showed the speed of vehicles madeduring a trip and various other paperwork. The majority of thewritten warnings issued during and after December, 1966, tothe drivers were issued by Barker, Jr.The foregoing is the only testimony offered by theRespondent with reference to the written warnings issued afterDecember, 1966. As indicated heretofore, the Respondent hadbeen in business for many years prior to the advent of theUnion and the record does not reflect any practice of issuingwrittenwarnings throughout this lengthy period. Upon thewere introduced in evidence.None were issued to him prior to December,1966. The first written warning which he received was issued on December7, 1966 On December 19, 1966, he was issued a warning for havingexceeded 60 miles per hour.17 The credited and unrefuted testimony of employees Wiggins,Williams, Trout and Satcher.Significantly,it is undisputed that on July15, 1966, which was less than 3 weeks after Respondent posted the rulethat speeds in excess of 55 miles per hour would be grounds for dismissal,driver Carl Satcher was intercepted by the Markel Checking Service fordriving 65 miles per hour.Markel made a written report of this incident tothe Respondent.When Satcher asked Terminal Manager Curry about thisreport Curry merely told Satcher,"Well, I wouldn'tpaytoo muchattention about that."Satcher heard nothing further about the matter. 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDentire record, including Respondent's other unlawful efforts tocombat the Union as herein discussed, I am convinced and findthat the initiation of issuing written warnings at a timecoincident with the organizing campaign was part and parcel ofRespondent's entire campaign to defeat the Union Althoughthis practice continued after the Union won the election, asnoted elsewhere in this Decision, Respondent continued toengage in unfair labor practices during the post election period.However, since there is no allegation in the complaint that theissuance of written warnings during the period in question initselfwas a violation of the Act, I make no finding thatRespondent thereby committed an unfair labor practiceHowever, my findings of fact in this regard are relevant to thealleged Section 8(a)(3) violations hereinafter discussed2Thesuspensions of Roy Wiggins andDavid W WilliamsIn the latter part of the day on February 20, 1967, Wigginsand Williams, paired as drivers in the same truck, departed on arun to Cuba, New Mexico Wiggins testified that before leavingthey received instructions from Terminal Manager Snyder to"hurry up and get down there" because of a State holiday attheirdestinationpoint on February 22. Two unexpectedfactors caused a delay en route One was a snow storm whichthe drivers encountered on a stretch of 150-200 miles beforereaching Big Springs, Texas Wiggins credibly testified that thesnow caused them to slow down to 30-35 mph during thisstretch with the result that they arrived in Big Springs at 3 a inon the following morning. A further delay was encountered atBig Spring because the interline representative of the SteereTank Lines, whom they were required to meet at this point,was not there to meet them As a result, they could not departuntil he showed up and made necessary arrangements, thistaking until about 10 30 a.m. The trip was then completed andthe delivery madeUpon their return to Houston, Snyderadvised each of the drivers that they were being given a 1-weeksuspension. The Speed Letter which Snyder handed them atthis time stated as followsBoth divers have been warned about filling out tac chartscorrectly (see attached copy). Both drivers have beenwarned about excessive speed (last warning see attachedcopies). On 2-20-67 in Ls338-5108 Houston to Cuba driverswere speeding and did not fill out charts correctly Oneweek off for each driver upon receipt of this letter/s/ C.A. Barker, JrWiggins testified that when he protested the layoff toSnyder, Snyder replied, "Well, you can take it to your damnunion hall and let Cherry take care of it. That is all I can tellyou."It is undisputed that the Company speed limit at this timewas 60 mph 18 This was also the New Mexico posted speedlimitWiggins conceded that after leaving Big Springs, Texas,the truck at times was driven at 62 mph Although the recorddoes not reflect the length of time or distance during whichthe truck was driven at this speed, Wiggins testified that thisoccurred in New Mexico while "coming down the mountainsmost of the time."Other than the document (Speed Letter) notifying theemployees of their suspension, the Respondent offered notestimony concerning this matter. As indicated on its face, thisdocument was piepared and signed by Calvin Barker, Jr.' 9Upon the entire record, I am persuaded and find that WigginsandWilliamswould not have received the suspension inquestion but for their union activities As heretofore related,there is no question but that Respondent knew that both ofthese employees were active prounion adherents and that theyhad signed up their drivers at the Houston terminal.20 It istine that Wiggins and Williams had received written warningsfor exceeding the Company speed limit prior to their suspen-sion, but this did not occur until after the beginning of theUnion campaign in December, 1967, in accordance with thecircumstances heretofore related In view of Snyder's instruc-tions that the drivers "hurry" to complete the delivery atCuba, New Mexico, and because of the delays caused byoutside factors during the course of this trip, I do not believethat, absent their union activities, these employees would havebeen suspended for occasionally have driven 2 mph over thespeed hmit.2 1 This is particularly true when considered in thecontext of Respondent's expressed hostility to the Union andits entice course of unlawful antiunion conduct, as set forthherein.Accordingly, I find that Respondent's suspension ofWiggins and Williams for 1 week upon their return from theCuba, New Mexico, trip was in violation of Section 8(a)(3) and(1) of the Act 22 Williams, it may be noted, did not return towork for the Respondent following this suspension.3.The furthersuspensionand dischargeof RoyWigginsOn March 24, 1967, Wiggins received a 3-week suspension,the reasons for which are stated in the following Speed Letterwhich was issued to him by Terminal Manager SnyderThis loaded at Baytown 3-22-67 at 6.10 p.m. Driver left18 The unrefuted testimony of Wiggins.Reference is also made to thenotice posted by the Respondent on June 27, 1966,heretofore set forth,which changed the speed limit to 55 mph.19 The record does not reflect the exact time when Snyder notifiedWiggins and Williams of their suspension. It is apparent,however, thatBarker, Jr.,ascertained that the truck had been driven at speeds up to 62mph upon his review of the truck tachograph,this with the procedurewhich was inaugurated in December,1967, as heretofore set forth.20 See paragraphs 2, 3,4 and 5 of section C(1)(a), above21 Both Wiggins and Williams were experienced drivers and each hadbeen in Respondent's employ for approximately 2 years They enjoyedrelatively long seniority with the Company,since the record reflects alarge turnover among the drivers For example, MarvinAyles,the seniordriver, workedfor the Companysince January, 1960.22 There is no testimony with respect to these employees not fillingout the chartscorrectly.For the reasons indicated above, I find this to bean added pretext for the discrimination against these employees. I notethat on March24, 1967, H. E.Pace was given a notice that he did not fillout his chart correctly,this notice simply stating"Please fill out chartcorrectly." Pace received no warning or suspension.There is no evidencethat Pace was active in the Union or that Respondent had any reason tosuspect that he was. Indeed,the record reflects that Pace received sixwritten warnings between December 3 and March 31, 1967, yet he wasnever given a suspension therefor. ASSOCIATED TRANSPORT CO.107ATC yard at 4 00 p.m , due to load at 4 30 p in. LeftBaytown at 7 45 P M arrived at Orange, Texas, check pointat 9 30 P.M 3-22-67 did not leave Orange until 7 45 A.M.3-23-67 was due to arrive at 8 A M delivery Did not arriveuntil 4 00 P M at Geisner, La., U.S. Rubber Co Threeweeks off/s/SnyderTurning to a consideration of this trip, it is preliminarilynoted that when drivers are assigned to a trip within a 500-600mile radius of the Houston terminal, they are always given adelivery time of 8 a.m. on the following morning.23 Further, alarge portion of Respondent's business is the transportation ofliquid fuel or other liquid products, which products are loadedon location at various refineries located in the Houston area.Thus, it is necessary for the trucks to be driven to therefineries where they must be loaded before the trip is started.There is considerable testimony in the record that it is notunusual for dnvers of various transportation companies to waittheir turn at the refinery to be loaded, this sometimes entailinga delay of as much as 2-4 hours On the occasion in question,Wiggins was assigned to deliver a truckload of fuel to the U.SRubber Company at Geisner, Louisiana. Although Wigginsarrived at the Baytown refinery for loading at 4.30 p.m., asscheduled, the loading of his truck was delayed so that he didnot leave Baytown until 7.45 pm., the record clearlyindicating that this was due to the circumstance noted aboveand was through no fault of his own. Wiggins reached Orange,Texas, about 9.30 p.m., at which time he felt tired and sleepy.Apparently having come in from another trip, Wiggins testifiedthat he had been working for7-Iii'hours at this point. Hetestified that inasmuch as ICC regulations require that a drivertake off 8 hours after having driven 10 hours, he decided thatrather than continue for another 3 hours he would stop andsleep until about midnight at Orange, Texas Wiggins did this,but when he awakened after 3 or 4 hours thick fog had rolledinWiggins said that observing this he decided to go back tosleep until the sun came up and dissipated the fog 24 As aresultof all the foregoing, Wiggins did not arrive at hisdestination until 4 p in the following day, this making himabout 8 hours late from the scheduled 8 a m. arrival timeHowever, Wiggins testified that even at this point the customerwas not ready for him and that some gasoline had to beremoved from a storage tank to make room for his delivery.There is no evidence that the U S. Rubber Co made anycomplaint to the Respondent nor was Wiggins charged withany complaint having been received. Wiggins protested the factof his suspension to Terminal Manager Snyder and gave a fullexplanation as to the reasons for being late. The protest was ofno avail and the suspension stood.On about March 30, 1967, while still off on susr' nsion,Wiggins was summoned to the terminal where Snyder gave hima discharge notice, signed by Barker, Jr , which stated asfollowsSubject-Dismissalof Roy WigginsSpeed in excess of 55 mph Driver has been warnednumerous times In my opinion he is not a safe man to havedriving for ATC of Texas Inc. As of 3-30-67 Roy Wiggins isno longer an employee of Associated Transport Companyof Texas Inc Tac chart attached, do not remove ...Not eligible for rehire.Upon receipt of the above notice Wiggins again protested,stating that the discharge "wasn't right." According to thecredited testimony of Wiggins, his conversation with Snyderthen proceeded as follows.And I asked him, I said, "Why did you do all this?" And hetold me, said, "Well I am looking out for myself." He said,"They have offered me a good position and I am going totake care of it." Said, "They have promised me to send meto school and make me something in the Company, and Iam going to have to look out for myself and do all that."Says, "If you are dumb enough to do all this stuff, well, Iam going to pass it on."Following the foregoing, Wiggins recalled that the followingalso ensuedAnd I asked him [Snyder] well, I knew what this wasabout, but I asked him why did he want to rat on us, rat onme, tell everything he know,and he told me what he hadfound out, about us and our activities concerning theUnion, that he had passed it on, which was hisself and theyhad promised him, in effect, the world(Emphasis sup-plied)For the same reasons set forth in the preceding section withreference to Wiggins' suspension following the run to Cuba,New Mexico, I find that Wiggins' suspension and dischargefollowing his trip to Geisner, Louisiana, was motivated, in allor in part, by antiunion considerations on behalf of theRespondent. I think it clear that Wiggins' late arrival at Geisnerwas due to circumstances beyond his control and I amconvinced that he would not have been suspended but for thefact that he was known by the Respondent to be a leadingunion advocate. There is no evidence that Respondent hadpreviously disciplined drivers for late arrivals. Indeed, theevidence reflects that it had not been unusual for other dnverstomake late deliveries with impunity. With respect toexceeding the Company speed limit during this trip, Wigginsconceded that he had reached epeeds of 58 and 59 mph on thereturn tripwith an empty truck during a distance ofapproximately 70 miles between Beaumont and Texas. Thissection is a multi-lane highway with a truck speed limit of 60mph and a passenger car speed limit of 70 mph This is thesame general highway on which the Markel Service observedSatcher driving at a rate of 65 mph on July 15, 1966Although Markel submitted a report of this incident to theRespondent, it is undisputed that Respondent took no actionwhatsoever against Satcher.2 5 In view of this, and of Respond-ent's previously noted condonation of or failure to enforce theCompany speed limit prior to the advent of the Union, I amconvinced that the Respondent utilized Wiggins' latest infrac-tion of the Company speed rule as a pretext for his discharge.Indeed, this finding is further buttressed by the above quotedremarks which Snyder made to Wiggins during the dischargeconversation, these clearly implicating that the real reason forthe action was his prounion activities Accordingly, I find that23 The uncontroverted testimony of Wiggins.Wiggins testified that24 Wiggins testified that it was the usual practice for dnvers to pull overthis practice was put into effect by Snyder when Snyder became terminalwhen they encountered fog.manager.25 As to the disparate treatment accorded Wiggins as contrasted toPace,seefn22,supra 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's suspension of Wiggins on March 24, 1967, anditsdischarge of the employee on March 30, 1967, was inviolation of Section 8(a)(3) and (1) of the Act.26Pertinent to the case of Wiggins, as well as the otheremployees whose cases are at issue herein, I fully recognize therightful prerogative of an employer to establish its own rulesand regulations, as well as its right to police the enforcementthereof However, where, as here, similar violations of Com-pany rules have been habitually overlooked and condoned, theissue simply becomes whether, under all the circumstances, therules have been enforced as a pretext for discrimination.4.The suspension of Carl E. SatcherExcept as herein noted, the facts concerning the incidentwhich led to Satcher's suspension are not in dispute. On aboutJanuary 18, 1967, drivers Satcher and Hurles E. Pace weredispatched by Barker, Jr to deliver aviation fuel to Salt Flats,TexasAlthough each drove a separate truck, these driverswere instructed to make the trip together so that both wouldarrive at their destination at the same time. The reason for thiswas that only Satcher had a pump and therefore Pace couldnot unload unless he was present with Satcher While loadingfor the trip some aviation fuel was accidently splashed onPace's legs. After several hours en route, Pace noticed that hislegs were beginning to blister The injury grew gradually worseand it become necessary for Pace to make several stops to rest.Satcher would stop with him. Upon arrival at Ozona, Texas,the injury to Pace became so painful that the drivers went to ahospitalPace received medical treatment and, with Satcher,remained at the hospital for about 2 hours The doctor whotreated Pace wished that he remain at the hospital for a longerperiod, but Pace refused because he was running late. However,in addition to treatment of the wound, Pace was given internalmedicineHe was warned by the doctor that it might makehim sleepy and that if it did he was to pull over to the side ofthe road and rest Pace, just before entering the hospital,telephoned Calvin Barker, Jr., to notify him of the situation,including the fact that Satcher was still with him According tothe credited testimony of Pace, Barker stated that Satchershould remain with him and make sure that he was all right.27En route from the hospital, it became necessary, due to Pace'scondition, for the drivers to make two stops so that Pace couldrest.The drivers finally reached their destination about 12hours late, at which time they delivered and unloaded the fuel.Satcher testified that he returned from the Salt Flats trip ona Friday night. He said that he came to the terminal the nextmorning and asked Barker, Jr., if he could take off from workon the following Monday According to Satcher,Barkerreplied, "Yes .in fact I am going to have to lay you off for aweek." When Satcher asked why, Barker said it was because ofthe delay in delivery to Salt Flats. Satcher then stated, "Well,26 1 am aware that Wiggins was assertedly discharged for infraction ofthe speed rule after having been previously suspended assertedly becauseof his infraction of the same rule. However,in view of the multiple unfairlabor practices herein found, it was up to the Respondent"to disentanglethe consequences for which it was chargeable from those from which itwas immune." N. L.R.B.v.Stackpole Carbon Co.,105 F.2d167, 176. Thisburden, I am persuaded,has not been met here.27 When first called as a witness, Pace did not mention his tellingBarker, Jr.,that Satcher was still with him.Although this testimony wasnot adduced until Pace was called on rebuttal, I still believe that he wastelling the truth and I credit this testimony.that don't look to me like this is a very good reason, to give aman a week off on account of delay of oil when I had a manwith me that was sick." According to Satcher, Barker thenstated, "that's not the only reason .... You know what theother reason is too " Satcher thereupon asked if it was becausehe had passed out union cards and signed up the drivers.Satcher said that Barker responded, "Well, I am not saying thatiswhy you are getting the week off. You know why it is "Pace thereupon was suspended for 1 week without pay.In addition to the foregoing, Pace testified that uponlearning that Satcher had been laid off, he went up to Barker,Jr , and asked why this action had been taken Barker replied,"I'd rather not say anything right now " Several days laterPace again asked Barker, Jr , why Satcher had been laid off,this time stating that it was he who had caused Pace to be late.According to Pace, Barker replied, "Well, we don't haveanything against you and we are trying to get rid of Satcher.You know that." Pace asked why he was trying to get rid ofSatcher Pace testified that Barker answered, "Because he istrying to get you guys to go Union." Pace then stated, "Heain't the only one around here who is trying to do that."Barker, Jr., testified that the customer at Salt Flats hadcalled in to ask about the loads of fuel oil. According toBarker, Satcher was given a 1-week suspension because he was12 hours late and because he had not followed Companyprocedure by calling either the customer or the terminal whenhe became aware that the delivery would be late. I do notcredit this explanation by Barker, Jr. As heretofore stated, thecredited testimony of Pace reflects that Pace in fact did callBarker and explained to him the entire situation.28 Barkertestified further that upon being suspended, Satcher asked,"Why don't you fire me?" Barker said that he told Satcher hedidnotwant to fire him because he was one of theRespondent's "best drivers"; and that "the only reason wesuspended people was to straighten them out."Barker, Jr., denied telling Pace that he was trying to get ridof Satcher because of his union activities or for passing outcards I do not credit this denial and I credit the testimony ofPace concerning the conversations which he had with Barkerafter Satcher's suspension.However, in finding that Respond-ent discriminatorily suspended Satcher, I do not rely on thisadmission alone. Without belaboring what has already beensaid, I think the facts clearly show that Pace and Satcher werenot responsible for the delay in making the Salt Flats deliveryand that they did all that was possible under the circum-stances, including notification to Barker, Jr. Satcher was laidoff, Pace was not. There is no question that Respondent hadknowledge of Satcher's union activities, this as evidenced inthe conversation, heretofore set forth, wherein Curry ques-tioned Satcher concerning his union activities and Satcherfreely admitted to him that he had passed out cards and signedup some drivers. The record does not disclose whether or not28 Barker conceded that Pace called in, but testified that Pace did nottell him that Satcher was still running with him. Aside from my belief thatPace truthfully testified that he did advise Barker that Satcher was stillwith him, inasmuch as Barker, Jr., personally had dispatched the twodrivers to make this trip together,itwould seem most unlikely that thissubject would not come up when Pace called in to report the injury andthe resultant delay. In any event,assuming Pace did not tell Barker thatSatcher was still with him, this would not alter my ultimate conclusion asto the discrimination against Satcher. ASSOCIATED TRANSPORT CO109Pace was active in the Union, but if he was, there is noevidence that this came to Respondent's attention Satcheradmittedly was one of Respondent's "best drivers." There isno evidence that prior to the advent of the Union any otherdriver had ever been suspended for making a late delivery,although the record reflects that late deliveries were notuncommon Accordingly, and in view of all the foregoing, I amconvinced and find that Satcher would not have beensuspended but for his union activities Respondent's suspen-sion of Satcher was therefore in violation of Section 8(a)(3)and (1) of the Act.5The suspension of C. B. TroutI,Bud Trout, Social Security # 446-14-0466, residing at1704 San Jacinto, Pasadena, Texas, employed by Associ-ated Transport Company of Texas, Inc., as a lease owneroperator, deny making any charges with the National LaborRelations Board, Houston office, against Associated Trans-port Company of Texas, Inc., 6840 Forest Park Road,Dallas, Texas.Ihave not given authority to any one person, group ofpeople, corporation, company, partnership or organizationof any description to file any charges against AssociatedTransport Company of Texas, Inc., 6840 Forest Park Road,Dallas, Texas, or to use my name in connection with anycharges on or prior to March 22, 1967./s/C B. (Bud) TroutC B Trout has been an employee of the Respondent sinceabout August 1, 1966. Unlike the other drivers, Trout ownedhis own truck which he operated under a lease contract withthe RespondentAlthough Trout did not sign a union authorization card, heattended two union meetings, including a meeting held on May13, 1967, wherein the employees voted to strike, and he joinedthepicketingon the first day of the strike. Of moresignificance to Trout's case, however, is the fact that Trout'sname, along with five other employees, was named on the faceof the first unfair labor practice charge herein, filed by theCharging Union on March 8, 1967 29On March 24, 1967, Trout, who was based in Houston,made a trip to DallasWhile in Dallas he stopped inRespondent's Dallas office, as was his custom, to ascertainwhether any backhauls were available to the Houston area.While in the office, Barker, Sr., came up and asked Troutwhether he had received a letter from the Dallas officenotifying him that his lease would expire after 30 days. (Thisletter,which in fact was sent to Trout, had not been receivedby him at this time. A "decrease in our present business" wasthe reason assigned in the letter for this action ) When Troutreplied that he had not received the letter, Barker stated thathe had also released trucks belonging to the Falcon LeasingCompany and to one Ercel Fowler, this because "business hadbeen off somewhat .i30 According to Trout, he and Barkerthen became involved in an argument with Barker finallystating that Trout had filed chargesagainsthim through theNational Labor Relations Board in Houston. To this, Troutreplied that he had not Barker stated that his name appearedon the charges. Trout replied that he had "not signed any suchdocument." At this point, according to the testimony ofTrout, Barker asked if he would sign a deposition to thateffectTrout said that before he could answer, Barker statedthat if he would sign such a deposition his lease arrangementwould be reinstated. Trout agreed to do so, whereupon,according to Trout's testimony, "he [Barker] called Mrs.Harper in and asked her to type up this deposition." Trouttestified that Mrs. Harper typed up the document four or fivetimes before he finally signed. The document which Trout atthis point signed stated as follows29 This charge alleged,inter alia,that Respondent had discriminatedagainst these six employees by reducing their wages and hours of workbecause of their union membership and activities.This particularallegation apparently was dismissed,for it is not alleged in the complaintherein.30 Although Fowler leased two trucks to the Respondent,he was notemployed as a driverConcerning the termination of this incident Trout crediblytestified. "And after I signed this Mr. Barker told me that heintended to fight this signing a contract with the Union if ittook every penny that he had but if he ended up winning this,which he felt sure he would, and he was only operating twotrucks he would guarantee me that mine would be one ofthem."Concerning the foregoing conversation, Barker, Sr , con-ceded that he questioned Trout concerning the unfair laborpractice charge, his testimony being that this occurred in thefollowing mannerAnd whatever that document was and Trout's name was onit.So I asked Trout, I said, "What was the reason for that9 Ithought you were well satisfied as far as what you weremaking money" and he said "I didn't do it." I said, "Well, ifyou had nothing to do with it certainly they used yournamecertainly you are involved somewherein it." He said,"I don't know anything about it." I said, "Well, will yougiveme a statement to that effect?" And he said "Yes, Iwill give you a statement to that effect" and he dictated thestatement that he did not file any charges, he was notinvolved in any charges [Emphasis supplied.]Barker denied that he promised Trout that he wouldreinstateTrout's lease if he would give him the statementwhich he requested. Although Barker conceded that in fact heat this time orally rescinded the letter cancelling the lease, hesaid that this was because Trout explained that he had to makemonthly payments on his truck, whereupon he told Trout, "Ifyou want to go along, it is all right with me, if you want totake a chance, as to whether you are making any money, Idon't know, but if you want to go along under theseconditions, that is all right I don't care." Trout impressed meas a truthful witness and I credit his testimony to the effectthat Barker agreed to reinstate his lease on condition that hesign a document disavowing the unfair labor practice chargefiled upon his behalf.3 i I find that Barker's solicitation ofTrout to disavow any connection with the filing of the unfairlabor practice charge, in the context of his conditioning thereinstatementof Trout's lease if he did so, to be aninfringement of the rights guaranteed employees in Section 73 r Moreover,in view of such facts as are undisputed,Trout's is themore plausible version.UndoubtedlyBarker knew that Trout hadpayments to meet on his truck and it is unlikely that he would haverescinded the lease cancellation for this reason.Surely, it is more thancoincidence that Barker first questionedTroutabout the charges and thenreinstated the lease upon Trout's written disavowal of the unfair laborpractice charge. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Act By this conduct, Respondent violated Section8(a)(1) of the Act Since Trout's lease was reinstated onlybecause he disavowed the charge filed on his behalf, I find thatby this conduct Respondent also violated Section 8(a)(4) ofthe Act.32On about March 20, 1967, Trout made a trip from Houstonto the Oklahoma City-Tulsaarea,making the return trip onMarch 22-23 Respondent's speed limit at this time was 55mph. As reflected by tachograph charts, Trout at variousintervals on the return trip exceeded this speed limit, at onepoint running for about 2'h hours at 60 mph However, it is tobe noted that the posted speed limit on the Interstate HighwayinOklahoma where Trout thus exceeded the Company speedlimit was 70 mph for passenger cars,33 and, I would assume,60 mph for trucks Concerning this trip, on April 4 CalvinBarker, Jr , issued a Speed Letter to Trout which stated"Speed over 55 mph. First warning. Next warning one weekoff.Please put mileage on chart." Trout testified withoutcontradiction that after receipt of this warning he spoke toCalvin Barker, Sr , and that Barker, Sr "more or less laughed itoff."According to Trout, Barker, Sr., referred to either theICC or the Markel Service who checked on the Company andstated, "Actually, these letters, warnings, etc are more or lessa formality and for their benefit Continue operating as youwere."On May 4, 1967, pursuant to a Speed Letter issued byBarker, Jr , Trout was given a 1-week suspension for exceedingthe Company speed limit of 55 mph. This suspension involveda run from Baytown, Texas and Franklinton, Louisana andreturn. It is undisputed that on this trip Trout drove for anhour and one half on Interstate Highway 10 in Texas at aspeed ranging from 60-62 mph. Trout testified that when hecalled Barker, Sr., about this suspension, Barker, Sr , said thatboth ICC and the Markel Service had been riding him prettyhard and that his hands were tied. Trout at this time was givena 1-week suspension without pay and thereafter returned towork with the Company.Like the other drivers, the evidence reflects that prior to theadvent of the organization campaign, Trout had frequentlydriven in excess of Respondent's speed limit with impunity.Indeed, Trout testified that on the first day of his employmentBarker, Sr., looked over his truck and that he conversed withBarker about the truck's gears and specifications Trout testifiedwithout contradiction that on this occasion Barker stated thatalthough the Company speed limit was 55 mph this limit was forthe Company vehicles only and that he would not hold him(Trout) to the 55 mph speed Trout testified that thereafter hedrove his truck "usually around sixty" but never received anywarning or reprimand for it. Concerning the trip to OklahomaCity-Tulsa for which he receiveda speed warningon April 4,Trout testified that he had previously made the same run manytimes and at the same rates of speed without being warnedtherefor Similarly, Trout testified that he had previously made arun on Highway Interstate 10 in Texas, driving at the same rateof speed as on the occasion which led to his suspension ... butagain, this did not entail a reprimand.32 It is immaterial that the charge itself was not filed by Trout. IowaBeef Packers,144 NLRB 615, 621-62233 Unrefuted testimony of Trout.34 It will be recalled that on March 24, Barker, Sr., accused Trout ofbeing "involved"with the Union because his name appeared on the chargefiled on March 8.As above noted, on March 24, 1967, at the behest of Barker,Sr., Trout repudiated the unfair labor practice charge of March 8,wherein he was alleged to have been discriminated againstHowever, on April 11, 1967, a second amended charged was filedwhich alleged,inter alia,that "on or about March 24, 1967 [theRespondent] discriminated against C. B. Trout ... because hefiled charges under the Act .. . and because of his [union]membership and activities ...." Although this charge did notallege a violation of Section 8(a)(4) of the Act, a furtheramended charge was filed on April 14, 1967, alleging that thissection of the Act had been violated by the above conduct Thus,it is clear that notwithstanding Trout's disclaimer of the UniontoBarker, Sr , on March 24, Respondent subsequently hadample cause to believe that Trout again became "involved" withthe Union 34 When this circumstance is coupled with Respond-ent's other acts of discrimination, its strong union animus, itslack of enforcement of the speed limit rule prior to the advent ofthe Union, and the fact that it had particularly excused Troutfrom complying with its speed rule prior to its having suspectedhim of having become involved with the Union, I am persuadedand find that Trout would not have been warned or suspendedfor the infractions in question but for the fact of his suspectedinvolvement with the Union Accordingly, I find that Respond-ent's suspension of Trout on May 4, 1967, for a period of 1 weekwas violative of Section 8(a)(3) and (1) of the Act6.The suspension of ThomasEugene CourtneyThomas Eugene Courtney, a driver, became employed withthe Respondent on or about January 19, 1967. He was not activein the organizing campaign and, because of his employment date,was not eligible to vote in the February 6 campaign. However,about a week prior to the election Courtney was present whenCharlesHolmes, a company driver, and Terminal ManagerSnyder werediscussingtheUnion Courtney testified thatHolmes indicated that he was undecided how he was going tovote and that at this point he spoke up to state "Well, the Unionis a good thing if everybody works together in the Union and forthe Union, but, if they don't, it's not good."On April 27, 1967, Calvin Barker, Jr , issued a Speed Letterwhich suspended Courtney for 2 weeks for overpurchase offuel 35 This suspension was later reduced, by oral notification, to1week. The Speed Letter, which was introduced in evidence,states that Courtney made an overpurchase of 88 gallons of fuelonMay 20, 1967, and that "this is the 6th warning onoverpurchase." Courtney did not deny that he had made anoverpurchase in the amount indicated nor did he give anyexplanation for it Neither did he deny that he had been warnedfive times before the April 27 suspensionA document designated as "Driver Contract and Procedure"must be executed by each of Respondent's driver-employees.This contract sets forth the fuel rule, noted above, andspecifically sets forth a procedure of warnings for infractions ofthis rule, including suspension for a third infraction 3 635 This rule provides that there is not to be in excess of 20 gallons offuel in the tank when a driver returns from a run The reason for this is thatthe Company has its own tanks at its terminal-and fuel purchased on theroad costs more than when vehicles are fueled at the terminal.36 The current driver contract also states that the Company speed limitis 55 miles per hour Significantly, however, the contract does not providefor any penalty for infraction of the Company speed limit. ASSOCIATED TRANSPORT CO.111Ido not believe that Courtney's preelection remark in thepresence of Snyder, as hereinabove set forth, is sufficient toestablish that this gave the Respondent cause to believe thatCourtneywas an active prounion adherent ConcerningCourtney's suspension on April 27, the record reflects thatCourtney had been warned many times before and that thedisciplinary action finally taken was in accordance with theprocedure set forth in the Driver Contract. Accordingly, I findthat the General Counsel has not established by a preponderanceof the evidence that Courtney's suspension was violative ofSection 8(a)(3) and (1) of the Act It is therefore recommendedthat this allegation in the complaint be dismissed.E. The Refusalto Bargain1Conduct of Respondent's attorney atthe hearingThe principal negotiator for the Respondent at the bargainingsessions which are discussed below was its attorney, Roy J. True.Except for the last meeting, all bargaining meetings were held inTrue's law office in Dallas. Near the outset of the hearing, Truemade the following statement from counsel tableExcuse me, Mr Linton. If it would be any help at this time Iwould like to offer, rather than try to do this by total recall,which is so difficult, it might be of benefit to the TrialExaminer and all present if we tender recordings of theentire conference that we are going to be going over forplay in open court, if you would like to.Upon the foregoing assertion, the Trial Examiner askedwhether recordings in fact were taken of the bargainingconferences. To this True responded, "Partially, some of theconferences were recorded."37Based upon True's assertion as aforesaid, the GeneralCounsel amended the complaint at the hearing to allege thatRespondent violated Section 8(a)(5) and (1) of the Act by-Secretly recording by tape recorder collective bargainingconferences with the Union without disclosing or givingnotice to the Union at any time that such bargainingconferenceswere being secretly tape recorded, therebyfailing to meet and confer with the Union in good faith.Subsequent to the above amendment, and late in thehearingwhen called as a witness for the Respondent andhaving been duly sworn, True did a complete turnabout andtestified that no tape recordings were made of any of thebargainingmeetings. On this state of the record, and in theabsence of any further evidence, I am unable to find that theGeneral Counsel has sustained the burden of proof as to theabove allegation in the complaint. However, in view of True'sunequivocal representation in open court that tape recordingsin fact were taken, and his subsequent denial under oath thatthis was true, I must view True's testimonyin the instant case,unless uncontroverted or corroborated or supported by otherevidence, as unworthy of belref.38 This was aseriousmis-representation to all the parties and to the Trial Examiner andc.nnot be lightly regarded2.Thebargaining meetingsAs noted earlier in thisDecision, the Union was certified bythe Board on February 14, 1967.39 The Union sent its firstbargainingproposal, whichwas in theform of a completelydrafted contract, to the Company on February 24, 1967.Aubrey Cherry,abusinessagent of the Charging Union,testified that he called CalvinBarker, Sr.,on February 27 or28, and spoke to him over the telephone. According to thecredited testimony of Cherry,Barker atthis time stated thathe had 32 or 33 pieces of equipment that he wishedto registerby April 1, that he had hadseveralmajor accidentsthat werenot covered by insurance, that there "just wasn'tany money,"and that therefore he wished the negotiationsto be postponedfor 1 year. Cherry told Barker that he could not do thisCherry calledBarker againon March 10, andBarker at thistime stated that he had turned the Union's proposal over to hisattorneys 40The first bargaining meeting between the parties was held inTrue's office on March 31. Present for the Union was Cherry,E. F. Johnson,businessagent for Teamster Local 744, and aMr.Wakefield,businessagent for Local 745 No Companyofficialswere present, the Respondent being represented by itsattorneys, True and his partner, Henry Klepak. This meetinglasted for approximately 2 hours during which theparties wentover article by article the first 13th pages of the Union's 36page contract proposal. It is undisputed that except for thematter of checkoff, the parties were in substantialagreementto the noneconomic provisions set forth in this portion of theUnion's proposal The matters thus agreed upon included suchsubjects as the scope of the agreement, maintenance ofstandards, union stewards, absences, seniority, and the like.A second bargainingmeeting washeld at True's office onApril 4With Cherry present, the chief negotiator for theUnion at thismeeting wasR B. Bunch, an organizer for theSouthern Conference of Team: tern. True represented theRespondent, again with no Company official present. Truetold Bunch that he had authority to negotiatean agreement,although it would have to be subject to the approval of theCompany. It is undisputed that at about this point Truesubmitted to Bunch the Company's profit andloss statementfor the preceding year, and claimed that the Company couldnot afford to meet the Union's economic demands. Bunch didnot examine the statement proffered by True, stating that hewas not a bookkeeper. Instead, Bunch requested that theUnion be permitted to have its accountant examine the3 7 Asfurther reflecting that this was an unequivocal assertion that taperecordings were taken,True at this point further statedLet me stipulate something in the recordfor you, Dick.This is done inour office as a matter of course-the tapes are sometimes retained.They aresometimes not. They are edited afterwards, that is not-theyarenot done in confidential conference.Thiswas viewed as anon-confidential conference.And we did tape it without anyone'sknowledge.So to make that clear,this was not a matter that was donebehind their backs or anything.It's a matter of course.(Emphasissupplied.)38 As tohis assertion that tape recordings had been made, andattempting to explain this entire conduct, True testified, "I think this tobe a remark in open court made by counsel as an advocate and it is in theprovince of an advocate to make whatever remarks he thinks arestategically beneficial."39 The Respondent does not dispute the Union's majority status or theappropriateness of the collective bargaining unit found by the Board, asheretofore set forth.40 Barker,Sr. recalled one conversation withCherry atabout this time.Barker testified that he toldCherry, "Thisis the wrong time for us to enterinto anything of this nature since we are in the financial position we arein ... why don't you delaythis until such time as we can publish thesenew tariffs and our new tariff is going to give an increase and if you had acontract after these tariffs then you could take credit for these increases. 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany books 41 In any event, it is undisputed that whenfacedwith True's assertion that the Respondent could notmeet the Union's economic demands as set forth in theproposed contract then before it, Bunch pulled out a copy of acurrent contract which the Union had with the Earl GibbonPetroleum Transport Company and submitted it to True, atthe same time stating that this contract contained the "leasteconomic" provisions which the Union had with any companyin the tank transport business.42 True briefly examined theeconomic provisions of the Gibbon contract and then, accord-ing to his own testimony, admittedly stated, "Well, this lookslikemore what we can talk about here This appears to besomething, that could constitute reasonablenessThis otherthing [the Union's first proposed contract] was so completelyridiculous that we didn't have anything to talk about But herethis appears to be something that we could-that could be areasonable contract " After some further discussion, it isundisputed that True assured the Union that he would discussthe contract with his client and, further, that he then woulddraft a written counter proposal which he would mail to theUnion 43True testified that he contacted the Company following theApril 4 meeting, but was advised by Company officials that"we can't afford those pay provisions "44 On about April 17,True spoke to Cherry and advised him of his client's position.According to True, at this time he told Cherry, "Look, Cherry,my client-I think I made a mistake on the first meeting Myclient is adamant about some things and he is really disagree-able about some things and I think that it would help a greatdeal if I put you people together."4 5 It is undisputed that theparties then agreed to meet on April 25 However, it isnoteworthy that True did not submit a written counter-proposal to the Union, as he said he would at the April 4meeting 4 6 In fact, Respondent never submitted a writtencounterproposal to the UnionThe April 25 meeting again took place at True's office inDallas. This was the first time Company officials were present.These were Barker, Sr , Barker, Jr , and Jackson Bunch andCherry were present for the Union. True left the room shortlyafter the conference started, this specifically for the purpose ofpermitting the Company officials and Union representatives toconfer between themselves However, Bunch credibly testifiedthat before leaving the room True stated that a C P.A. hadchecked the Company's books, that the Company was not in afinancial position to offer an increase, and that "he wanted Mr.41 At eitherthis or the next meeting,True indicatedthat permissionwould be givenfor the Union'saccountant to examinethe books onCompany premises, but that it would not turnover the books forexaminationaway fromthe premises.The Uniondid not acceptthis offer.42 At one pointBunch statedthat thetank line industry was "acut-throatindustry competitivewise" and thatitwas the Union's desire to"negotiatesome uniformity of a contract."43 The foregoingis the substanceof the April 4 meeting, all of which isnot in substantialdispute.Ido not creditthe testimony of True, whichBunch denied,that at this meeting(1) The Unioninsisted that thecontract must havea checkoffprovisionand (2) that the Union would notbargain "down" from the Gibboncontract.Aside fromthe fact that I amimpelled to strongly question the reliabilityof True'stestimony, asheretoforediscussed, Union representatives Bunch andCherry impressedme as honest witnesseswho testifiedina forthright and intelligentmanner.44 Testimony of True45 Affidavit of True, asincorporated and set forth in the recordtranscript.46 In somewhat confusedtestimony,True gaveseveral reasons for notsubmitting a counterproposal.One wasthat it wouldn'tdo any good toBarker and Mr Jackson to go through this thing with us andsee what we could come up with "There is some conflict as to what transpired after True leftthe room Starting with the testimony of Bunch, Bunch saidthat first there was some discussion concerning the Company'soperating authority, its lease arrangements with other compa-nies and the extent of the Company's interlining arrangementsBunch testified that the Company representatives, with Barker,Sr , acting as principal spokesman, began talking about theCompany's financial difficulties and the fact that matterspertaining to taxes and registration were coming up It isundisputed that during the course of this discussion Barker,Sr.,became illThe upshot of the Company's position,according to Bunch, was that Barker, Sr., finally stated thatfinancially the Company could not do anything and that theonly thing they could agree to was not to reduce the presentrates of pay to the Company employees Bunch testified thatafter listening to all the Company's problems, he finallyoffered to sign a short term contract for a duration of from 90to 120 days in which the Company would agree to do exactlywhat they were doing with no change in the Company'scurrent rate of pay 47 However, according to Bunch, theRespondent gave no answer to his proposal during this phaseof the day's bargaining session Bunch said that the discussionwas interrupted several times due to Barker, Sr.'s leaving theroom because of his illness. It is undisputed that Barker, Sr.,became so ill near the end of the morning session that hefinally left the meeting and did not return.48Turning now to the Company witnesses, Barker, Sr ,testified that at this meeting he discussed the financialcondition of the Company and that "I told him [Bunch] thatwe weren't in a position to take on any additional expensesinasmuch as we were already losing money and had lost moneythe previous year " Barker said that Bunch finally offered a90-day contract, but that he told Bunch that he would ratherhave one for a longer duration. Barker testified that Bunchthen offered him "a 90-day contract with the present paystatus and everything," to which he replied, "Okay, I will takeit."However, he testified that Bunch then stated, "Well, I haveto have fringe benefits in this." At this point in the recordBarker's testimony was left dangling and he gave no furtherexplanation as to what occurred thereafter, except that he saidhe repeated to Bunch that he could not obligate the Companyto additionalexpense.Barker's testimony reflects that at aboutthis point he left the room because of illness.submit a counterproposal because "the [Company] accountants havelooked at it[the Gibbon contract], everybody has looked at it,we justcan't do it." Otherwise, True testified that he could not get around todrafting a counterproposal because(1) his daughter was ill and he hadto spend 1 week at the hospital,and (2)he was busy negotiating otherbusiness contracts.47 Bunch initially testified that this offer only referred to non-economic items.However, on cross-examination and in rebuttal, Bunchmade it clear that this offer included incorporation of Respondent'spresent wage rates.Although this latter testimony to this extent wasinconsistent with his direct testimony,I think that Bunch was initiallymistaken and I do not regard this as warranting any adverse reflectionupon his credibility Indeed, Barker,Sr. conceded that "he[Bunch]said he would give me a 90-day contract with present pay status andeverything."In summing up his offer of the 90-100 day contract, Bunchtestified,"I just asked the question `Would they sign an agreement withus thattheywould continue to do exactly what they were doing byputting it in contract form for a period of 90 or 120 days.' " I believethis testimony accurately reflects the manner in which the offer wasmade48 Barker,Jr., and Jackson,who at this time left the room with Barker.Sr , also did not return. ASSOCIATED TRANSPORT CO.113Barker,Jr., gave very brief testimonyconcerningthe April25meeting. He testified that Bunch and Cherry "made anoffer of a contract for 90 days, approximately just the way weare running, with health benefits to our employees" and thathis fatherwas agreeableto it. Barker, Jr., testified that at thispoint True entered the room and that the Union"startedadding stipulations to the contract that they had not men-tioned to my father," these, he said, including vacation payand "possibly retirement benefits."The testimony of Jackson, who also attended the April 25meeting, isnot in accord with that of Barker, Sr. WhileJackson's testimony is quite confusing, he started by testifyingthat Cherry and Bunch offered a 90-day contract with presentbenefits and that then "we diddiscuss atthat time thepossibility of adding in the health benefits and also the pensionplan into the contract in addition and this was for a 90-dayperiod and at the end of that time it would be opened up fornegotiations."He said he thought that agreement had beenreached "on those two points," but that at this pointBarker,Sr., became ill and left the room and that True then came intothe room. In further confusing testimony, Jackson thentestified, "I am the one who made the suggestion that wecould go along with the health and benefitchanges and I somarked it, this when Mr. True picked up the piece of paper, itwas marked "ok" on it I am the one that did it." He said thatat this time "vacation plans" were brought up, but thatBarker,Sr., thereupon came back into the room "and he was informedof the fact that vacations and this had been added and that thiswas not what he agreed to or understood." Other than totestify that True thereupon objected to a contract of only 90-day duration, Jackson did not testify to anything furtherconcerning this meeting.Apart from the substance of the discussions, I do not creditthe testimony of Barker, Jr., and Jackson that True came backto the room and entered the discussion in the morningsession.From the testimony of Bunch, Barker, Sr., and also from theotherwise confusing testimony of True, it is clear that he didnot .4 9 In any event it is clear that True did talk to the Unionrepresentatives in the absence of Company officials after lunchand I shall consider this testimony. However, True testifiedthat he held a privatediscussionwith the Company officialsprior to the lunch break. According to True's pretrialstatement, Barker, Sr., at this time told him "I don't want a90-day contract, I don't want any two year contract; I want afour year or five year contract and I want iton these terms andthat's all I'll do, that's allI'll do."50The discussion after lunch was very brief. Bunch crediblytestified that at thistime, and inthe absence of Companyofficials,True simply advised that the Company could notagree to a90-day contract. I do not credit True's confusingversion of what transpired after lunch. However, I set forth theprincipal part of this testimony, which was as follows:Q. Tell us what the offer was you made them at thattime?A. The offer was that on the-we offeredthem the samescale as weare on now except we would add to it theHealth Fund if it was-I believe it was the Health Fund, itwas either the Health Fund or Pension Fund, but it wasn'tboth. I recall it was one or the other and it is in my mindthat it was the Health Fund, we would make contributionsto the Teamster's Health Fund similar to the Earl Gibboncontract and that we would get together further and workout the noneconomic provisions but we would go ahead andgive them the check-off but we wanted it to terminate-wewanted it to be atleast aslong as the Earl Gibbon contractat the end of 1970.Q. And what economic benefits did you propose insofaras were paid to the employees?A. The same pay.Q. The prevailing rate of pay?A. The prevailing rate of pay except we would make thecontributions for each employee to the Health Fund.Q. That is the prevailing rate of pay that the Companyat that time was paying to its employees?A. That is right, except per employee contribution totheHealthPlan,Bunchsaid."Well,what about theagreement?" and I said "Whatagreement?" He said "Theagreement we had about other things" I said"Mr. Bunch,from what I saw in this room before you went to dinneryou didn't have any agreement but if you think you hadany agreement then the agreement is your own and I ammaking you a firm offer here and now" he said to me "Thatis no offer."s IAs indicated above, there is considerable confusion andcontradiction between the Respondentwitnessesconcerningthe April 24 meeting. I do not credit the testimony of Barker,Sr., that at one point he was willing to agree to the 90-daycontract proposed by the Union which would include thepresent Company benefits, but that the Union thereuponsought to add other economicitems. Indeed, True's testimonyreflects that just before lunch Barker told him that he did notwant to sign a short term contract of any nature, but thatratherhe sought to obtain a contract for 4 to 5 yearterm ... and this, according to True, to include terms whichwould only incorporate the Respondent'sexisting wages andeconomic benefits. Concerning the April 25 meeting, I creditthe testimony of Bunch as hereinabove set forth.On May 10, 1967, a final meeting was held before anarbitrator of the Federal Mediation and Conciliation Service.Both sides met individually with the arbitrator, but no progresswas made. Although thereafter both sides briefly met togetherwith the arbitrator, Bunch testified that most of this time wastaken up with True's discussion of the Respondent's financialposition. True testified without contradiction that he offeredto let the Union examine the Respondent's books and recordsbut that the Union refused. In short, nothing was accom-plished at the May 10 meeting.3. Conclusions as to the refusal to bargainFrom the facts in this case as hereinabove set forth, I thinkitabundantly clear that the Respondent did not enter into49 The parties broke for lunch when Barker, Sr.,left the room becausehe became ill.50 True also testified at the hearing concerning his private discussionwith Company officials,but this testimony is much too confusing todecipher.In fact,True's testimony concerning his entire negotiations withthe Union is so verbose, rambling and confused that it is difficult to drawany conclusion even from his version as to what he claimed transpired.5 r I specifically do not creditTrue's testimonyto the effectthat in thesessionwithUnion officialsafter lunch he made anyoffer which wouldinclude contributionsto the Union'sHealth and Welfare Fund and acheckoffprovision. 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDnegotiations with the good faith required by the Act. To thecontrary, I conclude and find that Respondent entered intonegotiations with a predetermined intent not to enter into acontractwith the Union and that in such "negotiations" asfinally did take place Respondent merely gave lip service to itsbargaining obligations 52 As to my finding of Respondent'spredetermined intent, I need only refer to the numerouspronouncements, set forth in a preceding section herein, whichRespondent made to its employees that it would never sign acontract with a union That these were not empty threats isamply demonstrated by Respondent's subsequent conduct atthe bargaining table. In essence, the total bargaining picturemay be summed up as follows At the March 31 meeting, theRespondent agreed, with possible minor exceptions, to acceptthe first 12'f pages of the Union's contract proposals At thefollowingmeeting on April 21, Respondent's attorney indi-cated that the Gibbon contract which was then submitted bythe Union appeared to offer a reasonable basis for arriving atagreement on econormc matters and he therefore promisedthat utilizing the Gibbon contract as a guideline he would draftawritten counterproposal on behalf of the Respondent andsubmit it to the Union before the next meeting Trueadmittedly failed to keep this commitment, and I find hisfailure to submit any such counterproposal to be in itself anindicia of a lack of good faith on behalf of the Respondent tomeet its bargaining obligations. Although at that point it stillwas not too late to cure this deficiency, Respondent's furtherconduct serves but to emphasize its complete rejection of thecollective bargaining principleThus, when at the April 25meeting Bunch finally offered a 90-100 day contract toinclude nothing more than the existing Company benefits,Respondent was not even willing to accept this all butcomplete surrender by the Union in its effort to arrive at someagreement. Instead, according to the best credit I can giveTrue's testimony, Respondent proposed that the Union accepta contract to run for 4 or 5 years which would do nothingmore than to include prevailing Company benefits 53 Here, asinN.L.R.B v. Reed & Prince Manufacturing Company,205F.2d 1 3 1 , 139 (C A 10), cert denied 346 U S 887, "it isdifficult to believe that the Company with a straight face andin good faith could have supposed that this proposal had theslightest chance of acceptance by a self-respecting union, oreven that it might advance the negotiations by affording a basisof discussion, rather it looks more like a stalling tactic by aparty bent upon maintaining the pretense of bargaining "In sum, I find and conclude that Respondent's whole courseof dealing with the Union clearly demonstrates that it engagedin "surface bargaining" 54 and that at no time did it make agenuine effort to reconcile the differences between it and theUnion, contrary to its obligation to approach the bargainingtablewith an open mind and, through give and take negotia-tions, to attempt to reach an agreement.L L MatureTransport Company v N.L R B.,198 F 2d 735 (C.A 5)Accordingly, I find that by failing to bargain in good faith withthe Union, the Respondent violated Section 8(a)(5) and (1) ofthe Act 5 54.Theunfair labor practice strikeOn May 13, 1967, approximately 17 employees attended aunion meeting called by Union Representative Cherry Accord-ing to the credited testimony of Cherry and four employeewitnesses who attended the meeting, 56 Cherry advised the em-ployees of the Union's futile attempts to bargain with theRespondent. He also noted the unfair labor practice chargeswhich had been filed concerning the discharge of Wiggins andthe suspensions of other employees In view of all the fore-going, Cherry told the employees that it was his recommenda-tion that strike action be taken. The employees thereuponunanimously voted in favor of a strike and a strike, in whichnot all of Respondent's employees participated, commencedon the morning of May 14, 1967.57 Upon the entire record inthis case it is abundantly clear, and I find, that the strikecommencedas a resultof Respondent's Section 8(a)(1), (3),(4), and (5) unfair labor practices,as earlierfound herein, andthat it remained an unfair labor practice strike at all timesmaterial hereto.F Respondent's Discharge of Striking Employeesand its Refusal to Reinstate Them Upon TheirUnconditional Offer to Return to WorkIt is undisputed that by letter dated May 15, 1967, theRespondent notified each of the striking employees as followsNotice has been taken by the Company of your absencefrom your job Unless this situation is remedied and youreturn to your job within twenty-four (24) hours from dateof this letter you will be terminated and employment withthis Companywill ceaseGeorge C. JacksonVice presidentIt is undisputed that all striking employees were terminatedon May 16, 1967, for the reason that they did not return towork in accordance with the deadline set in the letter. Exceptto the extent that economic strikers may be replaced, it is wellsettledthat it is an unfair labor practice to discharge52 The briefs from the parties,including the Respondent,indicate thatthey are amply familiar with the large body of law dealing with theobligations of good-faith bargainingAccordingly,Ido not deem itnecessary to burden this report with a lengthy citation of cases on thesubject.53 It will be recalled that prior to the first bargaining meeting Barker,Sr., asked Union Representative Cherry to postpone bargaining for 1 year.Significantly,Barker,Sr., testified that during this conversation he toldCherry, "Whydon't you delay this until such time as we can publish thesenew tariffs andour newtariff isgoingto give an increase and if you have acontract after thesetariffs thenyou could takecredit forthese increases. "Obviously,although this testimony reflects that Respondent anticipatedhigher earnings,any long term contract would foreclose the Union fromseeking any further wage adjustment.54N L.R.B. v. Herman Sausage Company, Inc.,275 F.2d 229 (C.A. 5)55 In view of this overallfinding, I deem it unnecessary to isolate andpass upon each of the independent Section 8(a)(5) allegations in thecomplaint. The recommendedremedial order herein requires Respondentto bargain in good faith overallsubjectof collectivebargaining. I dospecifically find, however, that the General Counsel has not sustained theburden ofproof as to paragraph 14 of the complaint and I shallrecommend that this allegation be dismissed.56 Drevecky,Ayles,Wiggins,andAllen.57 Referring to an isolatedportion ofWiggins' testimony,Respondentasserts in its brief that"a vote on a Company contractproposalwas firsttaken andrefused bythe employees" Upon the testimony of Cherry andthe employeeswho testified,including the entire testimonyof Wiggins, itis clear, and I find, that no such actionoccurred. ASSOCIATED TRANSPORT CO.employees who are not on strike' 8 Accordingly, I find thatRespondent additionally violated Section 8(a)(3) and (1) ofthe Act by its discharge of the striking employees on May 16,1967.Finally, by letter dated September 11, 1967, the Union, asthe designated bargaining representative, notified the Respond-ent,inter alia,as followsThis letter constitutes formal notification that each andevery one of the striking employees makes an unconditionalapplication to return to work as quickly as possible and thateach one of them specifically requests that his applicationbe considered as a continuing application and offer toreturn to work when employment is availableThe Respondent did not reply to the above letter and it isundisputed that it did not reinstate the strikers pursuant to theabove unconditional application made on their behalf. Asunfair labor practice strikers are entitled to reinstatement totheir jobs upon unconditional application, regardless ofwhether or not they have been replaced, Respondent's refusalto reinstate the striking employees was in violation of Section8(a)(3) and (1) of the Act.' 9IVTHE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of Re-spondent described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certain unfairlabor practices within the meaning of Section 8(a)(1), (3), (4),and (5) of the Act, it will be recommended that Respondentbe ordered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies of theAct.It has been found that the Respondent refused to bargain ingood faith with the Union that represented a majority of theemployees in an appropriate unit Accordingly, I shall recom-mend that Respondent, upon request, bargain with the Unionasthe exclusive representative of the employees in theappropriate unit.Ihave also found that the Respondent discriminatorilydenied reinstatement to the unfair labor practice strikersAccordingly, it is recommended that the Respondent offer theemployees named in Appendix A, attached hereto, immediateand full reinstatement to their former or substantially equiva-lent positions, without prejudice to their seniority or otherrights and privileges, discharging, if necessary, any replace-ments in order to provide work for such strikers.60 It is alsorecommended that the Respondent reimburse the foregoing58N.L.R.B. v. MackayRadio &Telegram Company,304 U.S. 333,347,N.LR.B v U.S. Cold Storage Company,203 F.2d 924 (C.A. 5).59N.L.R.B.v.NationalShirt Shops of Florida, Inc.,212 F.2d 491,494 (C.A. 5).60 It appears that some of these employees have been reinstated,although therecord is not clear as to the number or identity of suchemployees. This factor,including the effect it may have upon the amountof backpayowing to the striking employees,shallbe taken intoconsideration at the compliance stage of this proceeding.115employees for any loss of pay they may have suffered byreason of the Respondent's discrimination against them, bypaying to each of these employees a sum of money equal tothe amount that he normally would have earned as wages fromthe date of his unconditional application for reinstatement tothe date of the Respondent's offer of reinstatement, less hisnet earnings during said period The amount of backpay dueshall be computed in the manner prescribed by the Board in FW Woolworth Company,90 NLRB 289, and with interestthereon as prescribed inIsisPlumbing & Heating Co.,138NLRB 716Having found that the Respondent discriminatonly sus-pended Carl E. Satcher, Roy Wiggins, David W Williams, andC B Trout, it is recommended that Respondent make theseemployees whole for any loss of pay they may have sufferedduring the periods of their suspension, in the manner hereto-fore indicated 61In view of Respondent's refusal to bargain, its discrimina-tionagainstemployees, and its coercive statements, thecommission of similar and other unfair labor practices may beanticipated I shall, therefore, recommend that Respondentbe ordered to cease and desist from in any manner infringingupon the rights guaranteed to its employees by Section 7 of theAct.Upon the basis of the foregoing findings of fact, and uponthe entire record, I make the followingCONCLUSIONS OF LAW1Respondent is engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2General Drivers, Warehousemen & Helpers Local UnionNo. 968, affiliated with International Brotherhood of Team-sters,Chauffeurs, Warehousemen and Helpers of America is alabor organization within the meaning of Section 2(5) of theAct.3All drivers, mechanics and general service men, domi-ciled at the Respondent's Houston, Beaumont, and Dallas,Texas, locations, but excluding all other employees. officeclerical employees, inside and outside salesmen, guards, watch-men and supervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.4.General Drivers Warehousemen & Helpers Local UnionNo. 968, affiliated with International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of America, atalltimesmaterial hereto, has been and still is the exclusiverepresentative of all the employees in the aforesaid unit for thepurposes of collective bargaining within the meaning ofSection 9(a) of the Act.5.By refusing to bargain collectively in good faith with theaforesaid labor organization as the exclusive representative ofitsemployees in an appropriate unit, the Respondent has61 It has been found that Roy Wiggins was discharged on March 30,1967 Since his discharge occurred prior to the inception of the strikeperiod,his backpay shall run from March 24, 1966(the date of his initialsuspension which was culminated with his discharge on March 30, 1967),until such time as Respondent has offered him immediate and fullreinstatement to his former or substantially equivalent position, whichaction is herewith recommended,without prejudice to his seniority andother rights and privileges. 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDengaged in and is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.6.The strike beginning on May 14, 1967, was at all timesan unfair labor practice strike.7.By denying reinstatement to the strikers upon theirunconditional application, the Respondent has discriminatedinregard to the hire and tenure of employment of itsemployees, thereby discouraging membership in the Union,and has violated Section 8(a)(3) and (1) of the Act8.By discriminatorily suspending Roy Wiggins, Carl ESatcher, David W Williams, and C. B Trout, as found above,and by discriminatorily discharging Roy Wiggins, as foundabove, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(3) and (1)of the Act9. By interfering with, restraining, and coercing employeesin the exercise of rights guaranteed them by Section 7 of theAct, as found above, the Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act10. By requiring C. B. Trout to disavow the unfair laborpractice charge filed on his behalf as a condition to reinstatinghis lease, Respondent engaged in unfair labor practice withinthe meaning of Section 8(a)(4) of the Act11. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act12The Respondent has not violated Section 8(a)(3) or (1)of the Act by its suspension of Thomas Eugene CourtneyRECOMMENDED ORDERUpon the basis of the above findings of fact and conclusionsof law, and pursuant to Section 10(c) of the Act, it isrecommended that Respondent Associated Transport Com-pany of Texas, Inc , its officers, agents, successors, and assigns,shall1.Cease and desist from(a)Refusing to bargain in good faith concerning rates ofpay,wages, hours of employment, or other conditions ofemployment with General Drivers, Warehousemen & HelpersLocal Union No. 968, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, as the exclusive representative of all drivers, mechan-icsand general servicemen, domiciled at its Houston, Beau-mont and Dallas, Texas locations, excluding all other employ-ees, office clerical employees, inside and outside salesmen,guards, watchmen and supervisors as defined in the Act.(b)Discouragingmembership in the above-named Union,or in any other labor organization, by discharging, suspending,refusing to reinstate, or otherwise discriminating againstemployees in regard to their hire or tenure of employment orany term or condition of employment.(c) Coercively interrogating employees concerning theirunion activities, sympathies and desires, coercively interroga-ting employees concerning the union activities, sympathies anddesiresof other employees, accusing employees of beingringleaders in the Union; threatening employees with layoff,closingof the terminal and loss of economic benefits,threatening employees with bodily harm because of theiractivity on behalf of the Union, and indicating that it will notsign a contract with the Union.(d)Requiring employees to disavow unfair labor practicecharges filed by them or on their behalf under threat ofeconomic reprisal.(e) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right toself-organization, to form, join, or assist the above-namedUnion, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engageinother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrainfrom any or all such activities2Take the following affirmative action which is necessaryto effectuate the policies of the Act:(a)Upon request, bargain collectively in good faith withGeneral Drivers, Warehousemen & Helpers Local Union No.968, affiliated with International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, as theexclusive representative of all drivers, mechanics and generalservicemen, domiciled at its Houston, Beaumont and Dallas,Texas locations, excluding all other employees, office clericalemployees, inside and outside salesmen, guards, watchmen andsupervisors as defined in the Act, with respect to rates of pay,wages, hours of employment, or other conditions of employ-ment, and, if an understanding is reached, embody suchunderstanding in a signed written agreement.(b)Offer to the employees named in Appendix A, attachedhereto, immediate and full reinstatement to their former orsubstantially equivalent positions, without prejudice to theirseniority or other rights and privileges.(c)Make whole the said employees, in the manner set forthin the section entitled "The Remedy," for any loss of pay eachmay have suffered by reason of the Respondent's discrimina-tion against him(d)Make whole Roy Wiggins, Carl E. Satcher, David W.Williams and C B Trout, in the manner set forth in the sectionentitled"The Remedy" for any loss of pay each may havesuffered by reason of the discrimination against him.(e) Preserve and, upon request, make available to the Boardor its agents, for examination and copying, all payroll records,social security payment records, timecards, personnel recordsand reports necessary to analyze the amounts of all backpaydue and the rights to reinstatement under the terms of theRecommended Order(f)Post at its place of business and terminals in Houston,Beaumont, and Dallas, Texas, coies of the notice attached tothis report as an Appendix B .62 Copies of the notice to befurnished by the Regional Director for Region 23 shall beposted immediately upon their receipt, after being duly signedby a representative of the Respondent. When posted, they shallremain posted for 60 consecutive days thereafter in conspicu-ous places, including all places where notices to employees arecustomarilyposted.Reasonable steps shall be taken byRespondent to insure that these notices are not altered,defaced or covered by any other material.62In the event that this Recommended Order is adopted by the Board,Court of Appeals,the words "a Decree of the United States Court ofthe words"a Decision and Order"shall be substituted for the words"theAppeals Enforcing an Order" shall be substituted for the words "aRecommended Order of a Trial Examiner" in the notice.In the furtherDecision and Order."event that the Board's Order is enforced by a decree of the United States ASSOCIATED TRANSPORT CO(g)File with the Regional Director for Region 23 within 20days from the date of service of this Decision, a writtenstatement setting forth the manner and form in which it hascomplied with these Recommendations. 3 `IT IS FURTHER RECOMMENDED that the complaint be dis-missed insofar as it alleges violations other than thosespecifically herein found.63 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 23,inwriting, within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith."APPENDIX ABeaumont TerminalWilliam E. AllenClifford R. BuckH J HolmesLeonard C JenkinsHurles E. PaceHarvey H. SandersCarl E SatcherRoy WigginsHouston TerminalMarvin L AylesJoe BaileyThomas E. CourtneyLeonard R. DreveckyElmer H. HenryConda MuseC W. StoneC B TroutAPPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examinerof the National Labor Relations Board and in order toeffectuate the policies of the National Labor Relations Act, asamended, we hereby notify our employees thatWE WILL bargain, upon request, with General Drivers,Warehousemen & Helpers Local Union No. 968, affiliatedwith International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, as the exclusiverepresentativeof all employees in the bargaining unitdescribed below with respect to rates of pay, wages, hours ofemployment or other conditions of employment, and, if anunderstanding is reached, embody it in a signed agreement.The bargaining unit isAll drivers, mechanics and general service men, domiciledat our Houston, Beaumont and Dallas, Texas locations,excluding all office clerical employees, inside and outsidesalesmen, guards, watchmen and supervisors as defined inthe Act.117WE WILL NOT coercively interrogate our employeesconcerning their union activities, sympathies or desires orthose of other employees.WE WILL NOT threaten employees with layoff, closingof the terminals, loss of economic benefits or with bodilyharm because of their activity on behalf of the UnionWE WILL NOT tell our employees that we will not signa contract with the UnionWE WILL NOT discriminate against any employeebecause he has filed charges under the Act.WE WILL NOT discourage membership in the above-named labor organization, or any other labor organizationof our employees, by discriminating in regard to their hireor tenure of employment or any term or condition thereofWE WILL make whole Carl E. Satcher, David WWilliams, C B. Trout, and Thomas Eugene Courtney for anyloss of pay suffered by reason of the discrimination againstthem.WE WILL offer immediate and full reinstatement to RoyWiggins to his former or substantially equivalent position,without prejudice to his seniority or other rights and privi-leges, and make him whole for any loss of earnings he mayhave suffered because of the discrimination against him.WE WILL offer the employees named in Appendix A,attached hereto, immediate and full reinstatement to theirformer or substantially equivalent positions, discharging, ifnecessary, any replacements hired on or since May 14,1967, and make them whole for any loss of pay suffered byreason of the discrimination against themAll of our employees are free to become or remain, orrefrain from becoming or remaining, members of the above-named Union, or any other labor organization.ASSOCIATED TRANSPORTCOMPANY OF TEXAS, INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive days fromthe date of posting, and must not be altered, defaced, or coveredby any other material.If employees have any question concerning this Notice orcompliance with its provisions, they may communicate directlywith the Board's Regional Office, 6617 Federal Office Building,515RuskAvenue,Houston,Texas 77002, Telephone228-4721.